In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00179-CR
        ______________________________


         THE STATE OF TEXAS, Appellant

                          V.

       TONI ANTWORN ROBERTS, Appellee




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 20,624-2009




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       The State of Texas, appellant, has filed with this Court a motion to dismiss its appeal. See

TEX. R. APP. P. 42.2(a); State v. Miles, 994 S.W.2d 410 (Tex. App.─Waco 1999, no pet.). As

authorized by Rule 42.2, we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       January 19, 2010
Date Decided:         January 20, 2010

Do Not Publish




                                                2